      Case 4:20-cv-00981-YGR Document 32 Filed 07/01/20 Page 1 of 4




 1   David W. Hughes (SBN 88738)
     LAUGHLIN, FALBO, LEVY & MORESI
 2   Mailing Address:
     One Capitol Mall, Suite 400
 3   Sacramento, CA 95814
     Physical Address:
 4   1001 Galaxy Way, Suite 200
     Concord, CA 94560
 5   Telephone: (925) 499-4999
     Facsimile: (925) 348-9710
 6
     Attorneys for Lien Claimant,
 7   COUNTY OF ALAMEDA

 8
 9
10
                               UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
14   ALAN STRICKLAND, an individual; and                 No:     4:20-cv-00981-YGR
     KELLY STRICKLAND, an individual,
15                                                       NOTICE OF AND APPLICATION
                   Plaintiffs,                           FOR LIEN
16
            v.                                           [California Labor Code §3856]
17
     MASAI UJIRI, an individual; TORONTO                 and
18   RAPTORS, a business entity; MAPLE
     LEAF SPORTS & ENTERTAINMENT, a                      REQUEST FOR NOTICE
19   business entity; NATIONAL
     BASKETBALL ASSOCIATION, INC.;
20   and DOES 1 through 100, inclusive,

21                 Defendants.

22
23
     TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24
25
                                      APPLICATION FOR LIEN
26
            COUNTY OF ALAMEDA, under California Labor Code section 3856 and on the
27
     following grounds, claims and applies for a first lien in the sum of $142,984.00 against any
28
                                                  -1-
     Notice of and Application for Lien and Request for Notice
Case 4:20-cv-00981-YGR Document 32 Filed 07/01/20 Page 2 of 4
       Case 4:20-cv-00981-YGR Document 32 Filed 07/01/20 Page 3 of 4




 1                                       PROOF OF SERVICE

 2   Case   :     ALAN STRICKLAND , an individual; and KELLY STRICKLAND, an individual
                  vs. MASAI UJIRI, , et al.
 3   Case # :     4:20-cv-00981-YGR
     Court :      United States District Court for the Northern District of California
 4
     I am a citizen of the United States, employed in the City of Concord. My business mailing
 5   address is One Capitol Mall, Suite 400, Sacramento CA, 95814. My business physical address
     is 1001 Galaxy Way, Suite 200, Concord CA, 94560. I am over the age of 18 years and not a
 6   party to the above entitled action.

 7   On July 1, 2020, I served the following:

 8      "   NOITCE OF AND APPLICATION FOR LIEN and REQUEST FOR NOTICE

 9     X BY ELECTRONIC MAIL: I served a true and correct copy of the document(s) listed above
        via e-mail (Code Civil Procedure §1010.6(a) Cal.R.Ct. 2.251) to the following address(es):
10
11       BY FACSIMILE: I served a true and correct copy of the document(s) listed above via
         Facsimile to the following facsimile number(s). Said transmission was reported complete
12       and without errors.
13   addressed as follows:
14           Attorney for Plaintiff – Alan Strickland and Kelly Strickland
             David P. Mastagni, Esq,
15           Grant A. Winter, Esq.
             Brett D. Beyler, Esq.
16           Mastagni Holstedt, A.P.C.
             1912 "I" Street
17           Sacramento, CA 95811
             Tele: (916) 446-4692
18           Fax: (916) 447-4614
             Email: bbeyler@mastagni.com; gwinter@mastagni.com; dmastagni@mastagni.com
19
             Attorneys for Defendant – National Basketball Association
20           Mark R. Conrad, Esq.
             Courtney C. Aasen, Esq
21           Conrad & Metlitzky, LLP
             Four Embarcadero Center, Ste. 1400
22           San Francisco, CA 94111
             Tele: (415)343-7100
23           Fax: (415)343-7101
             Email: mconrad@conradmetlitzky.com; caasen@conradmetlitzky.com
24
             //
25
             //
26
             //
27
             //
28

                                                 -1-
Case 4:20-cv-00981-YGR Document 32 Filed 07/01/20 Page 4 of 4
